DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the unlabeled rectangular box(es) shown in Figure(s) 1A, specifically those associated with reference characters “54” and “70.”  The drawings should be provided with suitable descriptive legends.  See 37 CFR §§ 1.84 (n) and (o).
The drawings are objected to because Fig. 1 contains overlapping lines which should not overlap.  In the upper left of the figure, the lines associated with strap 18 overlap the lines associated with the sleeve 12.
The drawings are objected to because Figs. 2B and 2C each contain multiple reference characters associated with a single leader line.  Each character should have its own associated leader line.
The drawings are objected to because Fig(s). 2A, 2C, 3, 4, and 7 illustrate several views within the same drawing; but each view should be placed in a separate figure.  See MPEP § 608.02 and 37 C.F.R. § 1.84(i).
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 3 do not comply with the requirement for reproducible and legible drawings.  See MPEP § 608.02 and 37 C.F.R. § 1.84. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office 
The drawings are objected to because Figs. 11C and 11D shows an exploded view of the invention, but does not include the appropriate dashed lines or brackets.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceed 150 words in length.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Para. 39 line 4 reads “A anisotropic sheet,” but is suggested to read --An anisotropic sheet-- for grammatical correctness.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “user mounting system configured to attach to a user’s forearm” of claim 1 line 2 and claim 14 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “user mounting system” is being interpreted in accordance with Para. 46 of the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 9
Regarding claim 12, line 3 recites the limitation “a pronation actuator,” which renders the claim unclear.  It is unclear if this is the same or different pronation actuator than the one recited in claim 2, from which claim 12 indirectly depends.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 13, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2019/0015233 to Galloway et al (herein Galloway) in view of US Pat. Pub. 2017/0184327 to Griffith et al (herein Griffith) and US Pat. Pub. 2016/0263751 to Galloway et al (herein Galloway ‘751), collectively.
Regarding claim 1, Galloway discloses a robotic orthosis device (Figs. 21-23 and 29), comprising: at least one helical actuator (fabric based actuator 10, Fig. 29) comprising: a cylinder having a longitudinal axis (cylinder is formed by first and second fabric layers 42, 44, the cylinder having the long axis along the sheet, Figs. 21 and 23), the cylinder comprising: an 
However, Griffith teaches a fluidic actuator (Fig. 1) including wherein all the elastomeric strands are oriented in a first direction (fluidic actuator is formed utilizing blow molding of polyethylene terephthalate [PET] to achieve alignment of the polymer fibers in a uniform direction for anisotropic stretching, “polymer chains are aligned during the blow molding process,” Para. 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strand direction of Galloway 
Galloway further discloses a hand mounting system such as a glove (Fig. 56); but Galloway, as modified above, does not disclose a user mounting system configured to attach to a user’s forearm.
However, Galloway ‘751 teaches a soft actuator (Fig. 50) including a user mounting system configured to attach to a user’s forearm (soft actuator 14 may be connected to a human body part 63 via sleeve 16, Fig. 50, Para. 87, wherein the sleeve 16 may be formed of a rigid or flexible material, “while the sleeve 16 in which the soft actuator body 14 is contained can be formed of a flexible, rigid, and/or elastomeric material,” Para. 78, the sleeve 16 being capable of accommodating a variety of sensors, Para. 86).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of modified Galloway to include a rigid body mounting structure with sensors as taught by Galloway ‘751 in order to provide a secure contact between sensors and the user’s body for feedback control of the actuator.
Regarding claim 2, the modified Galloway discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Galloway, as modified above, discloses helically applied force (Fig. 29) applied to a user’s limb (Fig. 55) which assists in pronation and supination movement; but Galloway, as modified above, does not disclose wherein the at least one helical actuator comprises a supination and a pronation actuator.
However, Galloway, in the embodiment of Fig. 49, teaches a bimorph actuator (10, Fig. 49) including wherein the at least one helical actuator (actuator 10 comprising first and second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of modified Galloway to include a second actuator arrangement as taught by Galloway embodiment of Fig. 48 in order to provide assistive forces along a wider range of user movement.
Regarding claim 3, the modified Galloway discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Galloway further discloses wherein the supination actuator comprises a first anisotropic sheet material (Fig. 49 embodiment, first fabric layer 42 is anisotropic, Para. 132) and the pronation actuator comprises a second anisotropic sheet material (Fig. 49 embodiment, second fabric layer 44 is anisotropic, Para. 132).
Regarding claim 4, the modified Galloway discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Modified Galloway further discloses wherein the first anisotropic sheet material and second anisotropic sheet material are affixed to a single base sheet material (Fig. 49 embodiment, fabric layers 42, 44 are joined to a common base third material layer 68, Para. 132, Figs. 48-49).
Regarding claim 5
Modified Galloway further discloses wherein the first anisotropic sheet material is characterized by a first principle strain axis (Fig. 49 embodiment, fabric layer 42 has a strain direction, Para. 132), and the second anisotropic sheet material is characterized by a second principle strain axis (Fig. 49 embodiment, fabric layer 44 has a strain direction, Para. 132).
Regarding claim 7, the modified Galloway discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Modified Galloway further discloses wherein the user mounting system comprises a flexible sleeve (Galloway ‘751 sleeve 16 supporting actuator 14 may be formed of a flexible material, Galloway ‘751 Para. 78).
Regarding claim 8, the modified Galloway discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.  
Modified Galloway further discloses wherein the user mounting system comprises at least one rigid interface (Galloway ‘751 sleeve 16 may be formed of a rigid material, Galloway ‘751 Para. 78).
Regarding claim 13, the modified Galloway discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Galloway further discloses wherein the bladder is configured to receive a working fluid (bladder 36 is configured to hold a pressurized fluid, which may be air, Para. 107), and the working fluid comprises air (bladder 36 is fillable with air, Para. 107).
Regarding claim 14, Galloway discloses a robotic orthosis (Figs. 21-23 and 29), comprising: at least one helical actuator (fabric based actuator 10, Fig. 29) comprising: a cylinder having a longitudinal axis (cylinder is formed by first and second fabric layers 42, 44, the cylinder having the long axis along the sheet, Figs. 21 and 23), the cylinder comprising: an 
However, Griffith teaches a fluidic actuator (Fig. 1) including wherein all the elastomeric strands are oriented in a first direction (fluidic actuator is formed utilizing blow molding of polyethylene terephthalate [PET] to achieve alignment of the polymer fibers in a uniform 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strand direction of Galloway to be aligned in a single direction as taught by Griffith in order to increase the stretch in the fiber direction while decreasing orthogonal stretch.
Galloway further discloses a hand mounting system such as a glove (Fig. 56); but Galloway, as modified above, does not disclose a user mounting system configured to attach to a user’s forearm.
However, Galloway ‘751 teaches a soft actuator (Fig. 50) including a user mounting system configured to attach to a user’s forearm (soft actuator 14 may be connected to a human body part 63 via sleeve 16, Fig. 50, Para. 87, wherein the sleeve 16 may be formed of a rigid or flexible material, “while the sleeve 16 in which the soft actuator body 14 is contained can be formed of a flexible, rigid, and/or elastomeric material,” Para. 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of modified Galloway to include a rigid body mounting structure with sensors as taught by Galloway ‘751 in order to provide a secure contact between sensors and the user’s body for feedback control of the actuator.

Claim 6 rejected under 35 U.S.C. § 103 as being unpatentable over Galloway, Griffith, and Galloway ‘751, as applied to claim 5 above, and further in view of US Pat. 9,835,184 to Bishop-Moser et al (herein Bishop).
Regarding claim 6, the modified Galloway discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.  Galloway discloses the first and second principle strain axes being angled relative to the longitudinal axis (Galloway Fig. 29 embodiment strain axes are angled relative to the length, Galloway Fig. 49 embodiment each material sheet has a strain axis); but Galloway, as modified above, does not disclose wherein a first knit angle between the first principle strain axis and the longitudinal axis is between 10 and 80 degrees, and a second knit angle between the first principle strain axis and the longitudinal axis is between -10 and -80 degrees.
However, Bishop teaches a fiber-reinforced actuator (Fig. 1) including wherein a first knit angle between the first principle strain axis and the longitudinal axis is between 10 and 80 degrees (the first set 104 of fibers are oriented relative to a central axis 110 with an angle α that ranges between 0° and 90°, Col. 3 lines 22-24 and lines 28-30, Fig. 1), and a second knit angle between the first principle strain axis and the longitudinal axis is between -10 and -80 degrees (the second set 106 of fibers are oriented relative to the central axis 110 with an angle β that ranges between 0° and -90°, Col. 3 lines 22-24 and lines 28-30, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain axes of modified Galloway to be within defined ranges as taught by Bishop in order to help evenly distribute the forces due to pressure increase within bladder (Bishop Col. 3 lines 59-62).

Claims 9-12 rejected under 35 U.S.C. § 103 as being unpatentable over Galloway, Griffith, and Galloway ‘751, as applied to claim 8 above, and further in view of US Pat. Pub. 2013/0030277 to Fahey (herein Fahey).
Regarding claim 9, the modified Galloway discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.  Modified Galloway discloses the rigid interface being capable of supporting a variety of sensors against the actuator and body (Galloway ‘751 sleeve 16 supports a variety of sensors against the skin, Galloway ‘751 Para. 86); but Galloway, as modified above, does not disclose wherein the at least one rigid interface comprises a hydrogel pad.
However, Fahey teaches an energy delivery system (Fig. 1) including wherein the at least one rigid interface comprises a hydrogel pad (device housing and pad include embedded pressure sensors pressed against the body, the sensors supported by a hydrogel layer against the skin, Paras. 128 and 141).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rigid interface and sensors of modified Galloway to include a hydrogel layer as taught by Fahey in order to enhance coupling of the sensors to the skin and maintenance of skin contact to promote signal transfer (Fahey Para. 128).
Regarding claim 10, the modified Galloway discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.
Modified Galloway further discloses wherein the hydrogel pad comprises one or more embedded sensors (Galloway ‘751 sensors Fahey configured to detect pressure are supported on the user’s skin by the Fahey hydrogel pad, Fahey Para. 128).
Regarding claim 11
Modified Galloway further discloses wherein the hydrogel pad comprises one or more pressure sensors configured to sense muscle activation of the user (Galloway ‘751 sensors Fahey configured to detect pressure, Fahey Para. 141).
Regarding claim 12, the modified Galloway discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.  
Modified Galloway further discloses a pressure control system operatively coupled to the one or more pressure sensors (Galloway Fig. 29 embodiment includes a fluid source coupled to the bladder 36, Para. 6, Fig. 22, Galloway ‘751 sensors Fahey configured to measure pressure, Fahey Para. 141), wherein the pressure control system is configured to drive the supination actuator and the pronation actuator (Galloway Fig. 49 embodiment, inflation of bladders 36’, 36’’ drives the supination and pronation actuators, Galloway Fig. 49) based, in part, on signals from the one or more pressure sensors (Galloway flow of fluid to bladders is in part controlled by data from sensors, Galloway Para. 134).

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Galloway in view of Griffith.
Regarding claim 15, Galloway discloses a fabric-based helical actuator (fabric based actuator 10, Figs. 21-23 and 29), comprising: a cylinder having a longitudinal axis (cylinder is formed by first and second fabric layers 42, 44, the cylinder having the long axis along the sheet, Figs. 21 and 23), the cylinder comprising: an anisotropic sheet material comprising elastomeric strands (first fabric layer 42 formed as an anisotropic layer configured to stretch much farther in one direction and minimally stretch in the perpendicular direction, Para. 106), wherein the elastomeric strands are oriented in a first direction and the first direction is different than the 
However, Griffith teaches a fluidic actuator (Fig. 1) including wherein all the elastomeric strands are oriented in a first direction (fluidic actuator is formed utilizing blow molding of polyethylene terephthalate [PET] to achieve alignment of the polymer fibers in a uniform direction for anisotropic stretching, “polymer chains are aligned during the blow molding process,” Para. 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strand direction of Galloway to be aligned in a single direction as taught by Griffith in order to increase the stretch in the fiber direction while decreasing orthogonal stretch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2018222930 to Phipps et al, US 2019/0374422 to Yeow et al, US 2016/0252110 to Galloway et al, US 2015/0090113 to Galloway, US 4,976,191 to Suzomori, US 2016/0114482 to Lessing, US 10,974,382 to Lessing, US 2018/0207814 to Lessing, US 10,828,788 to Lessing, US 2017/0231787 to Walsh, US 2016/0052131 to Lessing, and US 2014/0318118 to Mazzeo et al each recite a fabric based textile actuator system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785